 In the Matter OfSTANDARD OIL COMPANY OF OHIOandAMERICANFEDERATION OF LABORCase No. 8-R-16792.-Decided November 25, 19.4.Mr. James R. Tritschler,of Cleveland, Ohio, andMr. Frederick J.Sanders,of Toledo, Ohio, for the Company.Messers. Kenneth ScottandGeorge F. Kopp,of Toledo, Ohio, forthe A. F. of L.Mr. C. J. Ossege,of Toledo, Ohio, for the Oil Workers.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of Labor, hereincalled the A. F. of L., alleging that a question affecting commercehad arisen concerning the representation of employees of StandardOil Company of Ohio, Toledo, Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due'notice before Thomas E. Shroyer, Trial Examiner. Saidhearing was held at Toledo, Ohio, on October 21, 1944. The Company,the A. F. of L., and Oil Workers International Union, Local 346,C. I. 0., herein called the Oil Workers, appeared and participated.'All parties were afforded an opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on- theissues.At the hearing, the Company moved to dismiss the petitionpending the United States Supreme Court's ultimate decision onthe Board's Decision and Order directing the disestablishment of theAssociation of Petroleum Workers of the Standard Oil Companyas a company-dominated union.Ruling on the motion was reservedi The Oil Workers stated that it did not desire a place on the ballot in the event that anelection was directed but was intervening to protect its present status as the bargainingrepresentative of the Company's production and maintenance employees.The Oil Workersrepresentsthe Company's production and maintenance employees as a result of the Board'sDecision and Direction of Election on December 15, 1943, in theMatter of Standard OilCompany, et al,48 N. L.R. B. 1291.59 N. L R. B.. No. 103.530 STANDARD OIL COMPANY OF OHIO531for the Board. The motion is hereby denied.2 The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYStandard Oil Company of Ohio, an Ohio corporation, is engaged inproducing, transporting, refining, and marketing gasoline, oil, kero-sene,motor oils, industrial lubricants, and various other types of oils.We are here concerned with its refinery at Toledo, Ohio.During theyear 1943, the Company refined approximately 6,000,000 barrels ofcrude oil, more than 90 percent of which was shipped to it from pointsoutside the State of Ohio.During the same period, the Companyproduced finished products valued in excess of $10,000,000, more than10 percent of which was shipped to points outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor is a labor organizationadmittingto membership employees of the Company.OilWorkers International Union, Local 346, affiliated with theCongress of Industrial Organizations,is a labor organization admit-ting to membership employees of the Company.Ill.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the A. F. of L. asthe exclusive bargaining agent of the Company's office employees untilthe A. F. of L. has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the A. F. of L. represents a substantial number ofemployees in the unit hereinafter found appropriate .32We have considered a similar contention in other cases and foundit tobe without merit.SeeMatter of ClrnchfieldCoalCorporation,57 N. L R B 1615 ,Matter of Colorado Fueland Iron Corporation,29 N. L. R. B. 541 ;Matterof TheTexas Company,28 N L. R. B.590,Matter of New Idea;Inc,25 N L. R.B. 265,Matter of Western Union TelegraphCompany,23 N. L. R. B. 8243The Field Examiner reported that the A F. of L submitted 16 cards,that the namesof 15 persons appearing on the cards were listed on the Company's pay roll of September26, 1944, which contains the names of 28 employees in the claimed appropriate unit ; andthat 15 of the cards were dated September 18, 1944, 1 was dated September 23, 1944, and1 was undated. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties substantially agree that the appropriate unit shouldcomprise all office employees at the Company's Toledo, Ohio, refinery,including laboratory clerks, senior accounting clerks, assistant senioraccounting clerks, junior accounting clerks, apprentice clerks, stenog-raphers, and switchboard operators, but excluding private secretaries,personnel secretaries, storekeepers, assistant storekeepers, the nurse,chief clerk, assistant chief clerk, and all other supervisory employees.The A. F. of L., however, would exclude the utility and engineeringclerks, but include the draftsmen.The Oil Workers would excludethe utility and engineering clerks, and draftsmen.The Companywould- include the utility and engineering clerks, but exclude thedraftsmen.Utility and engineering clerks.The Company employs junior andsenior utility and engineering clerks.While it appears that theirduties are mainly clerical, and that they spend the greater part oftheir time in the office, these clerks have been bargained for by theOilWorkers in the presently existing production and maintenanceunit,' and there is no evidence that it has not been a satisfactory andharmonious relationship; we. shall- exclude them.Draftsmen.There are in the Company's employ apprentice, junior,senior, and design draftsmen, who are supervised by a chief engineer,and whose work is of a technical nature.They do designing, draft-ing, estimating, surveying, and work both in and outside the office.In view of the technical nature of their duties, we shall exclude them.'We find that all office employees at the Company's Toledo, Ohio,refinery, including laboratory clerks, senior accounting clerks, assist-ant senior accounting clerks, junior accounting clerks, apprenticeclerks, stenographers, and switchboard operators, but excluding pri-vate secretaries, personnel secretaries, storekeepers, assistant store-keepers, the nurse, draftsmen, utility and engineering clerks, the chiefclerk, the assistant chief clerk, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collet-,tive bargaining within the meaning of Section 9 (b) of the Act.4See footnote 1,supra.The draftsmen were also excluded by agreement of the Company and the Oil workersfrom the presently existing production and maintenance unit because of their technicalduties.SeeMatter of Spicer Manufacturing Corporation,55 N. L.R. B 1491. STANDARD OIL COMPANY OF OHIOV.THE DETERMINATION OF REPRESENTATIVES533We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard OilCompany of Ohio, Toledo, Ohio, an election by secret ballot shall beconducted as early,as possible,but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction,including employees who did not work'during said pay-roll period because they were ill or on vacation ortemporarily laid off and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byAmerican Federation of Labor for the purposes of collectivebargaining.